DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 2, is directed to: an image display device according to claim 1, further comprising: a storage that stores the plurality of image sets; wherein the processor is configured to perform a process of reducing a capacity of the past image set that is set as having been displayed on the basis of “the setting result
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a setting unit (see for example, instant application 16/938003 Fig. 7 (54)). 
Assuming, arguendo antecedence of “the setting result” is corrected via amendment (see discussion above), the claim would still be considered ambiguous, since independent claim 1 and dependent claim 2 introduces a setting result, without reference to the structure responsible for providing the processor the claimed functionality. Claims 3-7 are similarly rejected by virtue of their dependence on claim 2. For purposes of examination, claims 2-7 will be treated as best understood.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 17 is a multiple dependent claim, depending on claims 12 and 1. Claim 17 recites the limitation(s) of:  wherein the processor is configured to perform a process of reducing a capacity of the past image set on the basis of the setting result in the image display device according to claim 1. Examiner notes, “the setting result” lacks antecedence in claim 1 and therefore renders claim 17 ambiguous.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Sasano (U.S. Patent Application Publication 20050107689).
U.S. Patent Application Publication 20050107689 

    PNG
    media_image1.png
    633
    417
    media_image1.png
    Greyscale

[0007] An object of the present invention is to make it possible to customize a procedure of display operations at the time of displaying a medical image and the like for interpretation, in order to promote the efficiency of interpretation operations.
[0075] … as shown in FIG. 7D, it is possible to show a display appearance in which the vertically-divided screens are further divided horizontally into four regions in total, so as to provide the multi display form of CT images in the left regions and to provide the single display form of X-ray images in the right regions, where the upper regions show previous images and the lower regions show current images.


As per claim 1, Sasano discloses a device comprising at least one processor (21, not shown above, see for example, Fig. 2), wherein the processor is configured to: 
display, on a display (23
set at least one past image set, which was acquired at an imaging date and time before the latest imaging date and time and includes images at least some of which have been displayed, among the plurality of image sets as having been displayed (see for example, selected paras and Fig. shown above).
 [Examiner note(s): the limitation of: … the plurality of images including at least a plurality of tomographic images acquired by performing tomosynthesis imaging, is considered as falling under the modality in which medical images are produced - (see for example, paras. [0030-0031])]. 
As per claims 2-7, Sasano discloses a device further comprising: a storage (26 not shown above, see for example, Fig. 2) that stores the plurality of image sets; wherein the processor is configured to perform a process of reducing a capacity of the past image set that is set as having been displayed on the basis of the setting result (see for example, para. [0007] shown above; customizing of display operations is equated with “setting;” see also display pattern DB (29) - Fig. 2, not shown above).
As per claims 8-9, Sasano discloses a device, wherein the processor is configured to: transmit setting information indicating the setting result to an image management device that stores a plurality of image sets of the same object which have been captured at different imaging dates and times (see for example, paras. [0038; 0042]).
As per claim 10-11, Sasano discloses a device wherein the processor is configured to receive designation of a past image set to be set as having been displayed and sets the at least one past image set as having been displayed (see for example, selected paras and Fig. shown above - Examiner note: a patient thorax is used for illustrative purposes 
As per claims 12-17, Sasano discloses a device comprising: at least one processor (21); and a storage (26) that stores a plurality of image sets of the same object which have been captured at different imaging dates and times and each of which consists of a plurality of images; wherein the processor is configured to perform a process of reducing a capacity of at least one past image set acquired at an imaging date and time before the latest imaging date and time among the plurality of image sets transmitted to an external device (see for example, selected paras and Fig. shown above - see also Figs. 1, 2 not shown above).
[Examiner note(s): the limitation of: … the plurality of images including at least a plurality of tomographic images acquired by performing tomosynthesis imaging, is considered as falling under the modality in which medical images are produced - (see for example, paras. [0030-0031])]
As per claim 18, Sasano discloses a method comprising: 
displaying, on a display, at least some of a plurality of images included in each of a plurality of image sets of the same object which have been captured at different imaging dates and times and each of which consists of the plurality of images of the object; and 
setting at least one past image set, which was acquired at an imaging date and time before the latest imaging date and time and includes images at least some of which have been displayed, among the plurality of image sets as having been displayed (see for example, selected paras and Fig. shown above).
[Examiner note(s): the limitation of: … the plurality of images including at least a plurality of tomographic images acquired by performing tomosynthesis imaging, is considered as falling under the modality in which medical images are produced - (see for example, paras. [0030-0031])]
As per claim 19, Sasano discloses a method comprising: storing a plurality of image sets of the same object which have been captured at different imaging dates and times; and reducing a capacity of at least one past image set acquired at an imaging date and time before the latest imaging date and time among the plurality of image sets transmitted to an external device (see for example, selected paras and Fig. shown above).
[Examiner note(s): the limitation of: … the plurality of images including at least a plurality of tomographic images acquired by performing tomosynthesis imaging, is considered as falling under the modality in which medical images are produced - (see for example, paras. [0030-0031])].
As per claim 20, Sasano discloses a non-transitory computer-readable storage medium that stores an image display program that causes a computer to perform: displaying, on a display, at least some of a plurality of images included in each of a plurality of image sets of the same object which have been captured at different imaging dates and times; and setting at least one past image set, which was acquired at an imaging date and time before the latest imaging date and time and includes images at least some of which have been displayed, among the plurality of image sets as having been displayed (see for example, selected paras and Fig. shown above).
[Examiner note(s): the limitation of: … the plurality of images including at least a plurality of tomographic images acquired by performing tomosynthesis imaging, is considered as falling under the modality in which medical images are produced - (see for example, paras. [0030-0031])].
As per claim 21, Sasano discloses a non-transitory computer-readable storage medium that stores an image display program that causes a computer to perform: storing a plurality of image sets of the same object which have been captured at different imaging dates and times; and performing a process of reducing a capacity of at least one past image set acquired at an imaging date and time before the latest imaging date and time among the plurality of image sets transmitted to an external device (see for example, selected paras and Fig. shown above).
[Examiner note(s): the limitation of: … the plurality of images including at least a plurality of tomographic images acquired by performing tomosynthesis imaging, is considered as falling under the modality in which medical images are produced - (see for example, paras. [0030-0031])].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884